Citation Nr: 1516678	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-37 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1979 to November 1979; and served on active duty from November 1990 to May 1991 and again from April 2004 to October 2005.  He has over 25 years Reserve and/or National Guard service, with varying periods of inactive duty for training (INACDUTRA) and ACDUTRA service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision, which in part, denied service connection for a lumbar spine disorder.  

In August 2012, the Board remanded the Veteran's claim for further development.  It has now returned to the Board for appellate review.  Additionally, the Veteran's claim for service connection for a right ankle fracture was granted in a February 2013 rating decision, thus, not an issue on appeal before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for his lumbar spine disorder.  He indicates that he injured his low back in 2001 in California while picking up heavy equipment.  He stated that he was participating in ACDUTRA in California at that time from August 2001 to September 2001.  He also alleges, in the alternative, that his low back disorder was caused by wearing 40 to 50 pounds of gear during training every year and deployment from 1990 to 1991 and 2004 to 2005.  

Following the August 2012 Board remand instructions, the Veteran was afforded a VA examination of his lumbar spine disorder in October 2012.  The examiner noted the Veteran's case file was reviewed and diagnosed the Veteran with herniated nucleus pulposus.  He opined it is at least as likely as not that the condition did not occur or develop during deployment in Desert Shield/Storm and presumably developed after that deployment and prior to deployment to Iraq.  Thus, there is no documentation that the lumbar spine condition began on active duty or deployment.  The examiner explained that there was no documentation of complaints of low back pain or a finding of low back pain up until February 1994.  A magnetic resonance imaging (MRI) scan of the lumbar spine in December 2001 revealed significant lumbar spine disease with herniated nucleus pulposus as noted at that time, which was between deployments for Desert Shield/Storm 1990-1991 and Iraq 2004-2005.  He elaborated noting he did not find documentation of onset of the Veteran's lumbar spine disorder as it was not evident on the exams of 1991 and 1994, indicating, the Veteran already had disc disease when deployed for duty in Iraq in October 2004-2005.  

As the October 2012 VA examiner relied on the December 2001 MRI, the Board notes this MRI was for a different Veteran, thus the VA examiner relied on incorrect information.  As such, the Board finds an addendum medical opinion should be obtained to determine whether the Veteran's lumbar spine disorder incurred in or was aggravated by active duty service.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ.

2. Obtain a VA addendum medical opinion from an appropriate examiner(s) concerning the nature and etiology of the Veteran's lumbar spine disorder.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.  If the examiner determines that a physical examination of the Veteran and/or specific tests or studies are required before an opinion is rendered, then the examiner shall so arrange.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disorder is proximately due to, the result of, or aggravated by (made worse beyond the natural progression of the disease) active duty service.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrast to temporary or intermittent flare-ups or symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions and any other notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




